Title: 9th.
From: Adams, John Quincy
To: 


       Mr. Wigglesworth gave a private lecture this morning, and we had likewise a philosophical lecture from Mr. Williams; the sub­ject was fire; and there were a number of curious observations, which, I do not recollect having heard last year: Charles pass’d part of the evening with me, at my chamber.
       Moses Little of Newbury, will be 21 the 4th. of next July. Great application, joined to very good natural abilities, place him in the first line, in the class as a scholar: he has been attentive to all those parts of Science which are pursued here, and in all, he has made considerable proficiency: as a speaker, he is inferior to several, but his composition, is perhaps rather too flowery: to a large share of ambition he unites great modesty, and he has the peculiar talent of being favour’d by the government of the College, without losing his popularity with his Classmates. His disposition must of course be amiable, he seldom contradicts the opinions of any one, yet when he is obliged to declare his own sentiments, he can shew, that he thinks for himself. But notwithstanding all of his good qualities; he is sometimes censured, and such is the instability, of all populaces, that a small trifle might induce two thirds of the Class to deny the improvements and the abilities even of this person.
      